If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re M. S. E. LOVELACE, Minor.                                      July 1, 2021

                                                                     No. 355288
                                                                     Oakland Circuit Court
                                                                     Family Division
                                                                     LC No. 2019-877206-NA


Before: REDFORD, P.J., and BORRELLO and TUKEL, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to her
son MSE pursuant to MCL 712A.19b(3)(b)(i) (parent’s act caused physical injury or abuse), (b)(ii)
(parent had an opportunity to prevent injury or abuse), and (j) (reasonable likelihood the child will
be harmed if returned to the home). Respondent argues that the trial court clearly erred by finding
that termination of her parental rights to MSE was in MSE’s best interests. We disagree and affirm.

                                    I. UNDERLYING FACTS

        This case arises out of a car accident that resulted in the death of respondent’s son ME.
Respondent’s then-boyfriend, Jermain Faraci, picked respondent up after work and was angry that
she was taking so long to leave. Faraci yelled at respondent and appeared agitated as they drove
to pick up respondent’s sons, ME and MSE, from her sister’s apartment. Faraci’s vehicle did not
have any car seats; ME and MSE were six and eight years old respectively, young enough that
they should have been in car seats. Faraci drove at an exceedingly fast speed that, according to
respondent, prevented her, ME, and MSE from buckling their seat belts. Faraci eventually drove
through a blinking red light and was struck by another vehicle. The crash ejected respondent, ME,
and MSE from the vehicle.1




1
  An investigation by the Waterford Police Department confirmed that ME and MSE were not in
required booster seats or wearing seatbelts during the collision.



                                                -1-
        ME died from his injuries a few days later. ME’s death led to a Children’s Protective
Services (CPS) investigation and the petition to terminate respondent’s parental rights to MSE.2
The trial court held a trial to determine whether it had jurisdiction over MSE. At trial, testimony
established that respondent had a history of failing to properly secure her children in vehicles. The
trial court took jurisdiction over MSE and found statutory grounds to terminate respondent’s
parental rights to MSE.

        A best-interests hearing then established the respondent had a history of unstable
employment and housing. The hearing additionally established that ME had previously been hit
by a car while walking in the street with respondent, and respondent’s older daughter, PFD, had
also been hit by a car as a pedestrian. Respondent’s court-ordered psychological evaluation
uncovered many more concerning instances relating to respondent’s ability to properly parent her
children. Respondent had mental health issues she had not taken medication for since 2011; she
also tested positive for cocaine in February 2019 and was in jail several times between 2008 and
2018.

       The court psychologist recommended that MSE not be returned to respondent’s care. She
noted respondent’s psychological evaluation and contrasted that with MSE’s relative placement
with his paternal grandmother, Debra Cottrell. When MSE arrived in Cottrell’s care, he was
behind on medical and dental care, needed glasses, and had schooling issues that needed to be
addressed. Cottrell took care of MSE’s medical, dental, and vision needs, and MSE was doing
well in school. MSE stated he was happy with Cottrell, though he still wanted to return to
respondent. Cottrell was willing to care for MSE permanently.

        The court also heard testimony from the foster-care services specialist who had been
assigned to MSE since the beginning of the case. She testified that respondent maintained weekly
contact with MSE through visits which she supervised and that her interactions with MSE were
generally positive. At the time of the hearing, respondent had a job, but she did not have her own
housing. Rather, respondent was staying with her sister in their deceased mother’s apartment while
looking for her own housing. Respondent also voluntarily used services, including parenting
classes and family counseling, with PFD. Like the court psychologist, the foster-care services
specialist believed that MSE was doing well in his relative placement. Nevertheless, she
recommended terminating respondent’s parental rights to MSE due to respondent’s lack of suitable
housing, mental health issues, and history of poor decision making.

        The trial court found that termination of respondent’s parental rights was in MSE’s best
interests. It reasoned that respondent’s long history of poor judgment, shown through her multiple
incarcerations and lack of insight into how her actions harmed her children, culminating in ME’s
death, established an unacceptable safety risk for MSE if he was returned to respondent. The trial
court then terminated respondent’s rights to MSE. This appeal followed.




2
 At the time, respondent had three living minor children, AMM, PFD, MSE, and an adult daughter,
Victoria Wood. Only respondent’s parental rights to MSE are at issue on appeal.


                                                -2-
                                   II. STANDARD OF REVIEW

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re Olive/Metts
Minors, 297 Mich App 35, 40-41; 823 NW2d 144 (2012). “[W]hether termination of parental
rights is in the best interests of the child must be proved by a preponderance of the evidence.” In
re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013). The trial court’s ruling regarding best
interests are reviewed for clear error. In re Schadler, 315 Mich App 406, 408; 890 NW2d 676
(2016). “A finding is clearly erroneous if, although there is evidence to support it, this Court is
left with a definite and firm conviction that a mistake has been made.” In re Ellis, 294 Mich App
30, 33; 817 NW2d 111 (2011).

                                           III. ANALYSIS

         “The trial court should weigh all the evidence available to determine the children’s best
interests.” In re White, 303 Mich App 701, 713; 846 NW2d 61 (2014). In considering the child’s
best interests, the trial court’s focus must be on the child and not the parent. In re Moss, 301 Mich
App at 87. “In deciding whether termination is in the child’s best interests, the court may consider
the child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency,
stability, and finality, and the advantages of a foster home over the parent’s home.” In re
Olive/Metts, 297 Mich App at 41-42 (citations omitted). “The trial court may also consider a
parent’s history of domestic violence, the parent’s compliance with his or her case service plan,
the parent’s visitation history with the child, the children’s well-being while in care, and the
possibility of adoption.” In re White, 303 Mich App at 714. When the trial court makes its best-
interests determination, it may rely upon evidence in the entire record, including the evidence
establishing the statutory grounds for termination. In re Trejo, 462 Mich 341, 353-354; 612 NW2d
407 (2000), superseded by statute on other grounds as recognized in In re Moss, 301 Mich App at
83. In cases concerned with multiple children, the trial court must determine each child’s interests
individually. In re Olive/Metts, 297 Mich App at 43-44. But a trial court is not required to make
individual and redundant best-interest findings for each child when the best interests of the children
do not significantly differ. In re White, 303 Mich App at 715-716. Finally, “[a] child’s placement
with relatives is a factor that the trial court is required to consider” when making its best-interests
determination, In re Gonzales/Martinez, 310 Mich App 426, 434; 871 NW2d 868 (2015), and “a
child’s placement with relatives weighs against termination.” In re Mason, 486 Mich 142, 164;
782 NW2d 747 (2010).

        Respondent has a bond with MSE, she adhered to her case service plan, and she regularly
attended supervised visits with MSE. But there are serious concerns regarding respondent’s ability
to keep MSE safe if he was returned to her care. This case arose because respondent’s son, ME,
was killed in a car accident after he and MSE were completely unrestrained in the backseat.
Respondent’s children not being adequately restrained in a vehicle has, unfortunately, become
something of a trend with her. Before the tragic events that led to ME’s death, respondent had
already been ticketed twice for not properly restraining her children in a vehicle. One of those
events resulted in respondent spending 10 days in jail. But respondent’s inability to properly
restrain her children in vehicles continued and ultimately contributed to ME’s tragic death.




                                                  -3-
        Respondent’s failure to protect her children extended beyond whether they were properly
restrained in vehicles. For example, ME was hit by a vehicle while walking in the street with
respondent. Additionally, PFD was also hit by a vehicle; while respondent evidently was not
present for that event, it nevertheless continues a troubling trend of respondent’s family getting in
vehicular accidents. Additionally, Faraci once hit MSE and respondent did not object to Faraci’s
conduct. Finally, respondent has a criminal history of assault and she once got in a knife fight
with PFD after finding PFD naked with PFD’s boyfriend. Respondent cut PFD during the ensuing
altercation.3

        MSE’s need for permanency, stability, and finality also weighs against his return to
respondent’s care. Respondent has a long history of housing instability; respondent’s adult
daughter, Victoria Wood, testified that they may have lived in nearly 10 different places while she
lived with respondent. At the time of the hearing, respondent did not have suitable housing for
MSE because she was staying with her sister in a two-bedroom apartment, although respondent
did testify MSE would get one of the bedrooms if MSE was returned to respondent before
respondent found her own housing. But there were concerns over whether respondent could get
her own housing because of wait lists and her eviction history. In contrast, at Cottrell’s house,
MSE has his own bedroom and another room in which to play. Additionally, Cottrell tended to
MSE’s health, dental, and vision needs, which respondent had not done; MSE was also doing well
in school. Finally, Cottrell said she could care for MSE permanently.

        Respondent contends that the fact her parental rights to PFD were not terminated shows
that respondent is fit to parent MSE, or at least that she would be with further services. This
argument lacks merit. For one thing, a court should consider the best interests of children
separately when the children do not significantly differ. In re White, 303 Mich App at 715-716.
Here, at trial, the trial court found that PFD’s and MSE’s interests were different when it declined
to assert jurisdiction over PFD as to respondent because PFD’s age meant she did not share the
same risk of physical harm as MSE. Additionally, respondent’s parenting of PFD was not
indicative of an ability to appropriately parent MSE. Indeed, as discussed earlier, respondent got
into a knife fight with PFD when respondent found PFD naked with her boyfriend. Furthermore,
PFD became pregnant, spent time incarcerated for breaking and entering and probation violations,
and respondent sent PFD to live with the baby’s paternal grandparents after PFD’s baby was born.
MSE is younger than PFD and, unlike PFD, he is not a parent. As such, the trial court did not err
by considering the needs of MSE and PFD separately. See id.

        Respondent additionally argues that MSE’s relative placement weighs against termination
of her parental rights. She is correct. See In re Mason, 486 Mich 142, 164. The trial court
specifically addressed this factor and concluded, without explanation, that it was overcome by the
evidence presented. But it is easy to see why. As discussed, respondent had significant and
longstanding issues that would have made it unwise to return MSE to her care. Additionally, with


3
  We acknowledge that AMM was shot, but this occurred when he was living with Wood and
appears to be an unfortunate incident in which AMM was in the wrong place at the wrong time.
As such, we do not believe this event should be considered when determining whether termination
of respondent’s parental rights to MSE was in MSE’s best interests.


                                                -4-
respondent, MSE repeatedly moved and was frequently cared for by relatives. In contrast, with
Cottrell, MSE has stability and permanency in his housing, his medical needs are being tended to,
and he is doing well in school.

        Finally, respondent’s psychological evaluation weighs in favor of terminating her parental
rights to MSE. The evaluation established that respondent has mental health issues she had not
treated since 2011. Respondent’s mental health disorders include bipolar disorder, anxiety
disorder, mood disorder, traumatic brain injury, posttraumatic stress disorder, and bereavement.
Respondent also has a substance abuse history that includes a positive cocaine test in February
2019. The psychological evaluation concluded that respondent had a poor prognosis for gaining
insight into and correcting her behavior as it relates to keeping her children safe.

       The trial court considered all of this evidence and concluded that termination of
respondent’s parental rights to MSE was in his best interests. We are not definitely and firmly
convinced that it erred by doing so.

                                      IV. CONCLUSION

       For the reasons stated in this opinion, we affirm the trial court’s order terminating
respondent’s parental rights to MSE.

                                                            /s/ James Robert Redford
                                                            /s/ Stephen L. Borrello
                                                            /s/ Jonathan Tukel




                                               -5-